UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7716



LAMORRIS E. WILSON,

                                             Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-183-2)


Submitted:   January 27, 2005             Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


LaMorris E. Wilson, Appellant Pro Se.      Jerry Walter Kilgore,
Attorney General, Michael Thomas Judge, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             LaMorris E. Wilson seeks to appeal the district court’s

order accepting a magistrate judge’s recommendation to deny relief

on his petition filed under 28 U.S.C. § 2254 (2000).             An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit     justice   or   judge    issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Wilson has not made the

requisite     showing.    Accordingly,      we   deny     a   certificate    of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                    - 2 -